MEMORANDUM OF DECISION.
The defendant, William Tardiff, was convicted in Superior Court, Penobscot County, in July 1980, of being an habitual offender (29 M.R.S.A. § 2298), and operating under the influence (29 M.R.S.A. § 1312). As a result of his conviction the defendant was sentenced to nine months imprisonment, all but ninety days suspended, and placed on probation for two years. At a probation *680revocation hearing held in December 1981, the defendant was found to have committed the crime of being an habitual offender by operating a motor vehicle on November 5, 1981 in violation of his probation and an order was entered revoking his probation.
On appeal, the defendant challenges the sufficiency of the evidence at the revocation hearing of his habitual offender status on November 5, 1981. After a careful review of the record, including the limitation of issues agreed to at the revocation hearing, we find that the evidence was sufficient and therefore deny the appeal.
The entry is:
Appeal denied.
Order of revocation of probation affirmed.
All concurring.